Exhibit 10.1

Execution Copy

SECOND FORBEARANCE AGREEMENT

This Second Forbearance Agreement (herein, the “Second Forbearance Agreement”)
is made as of this 31st day of January, 2011, by and among Sbarro, Inc., a New
York corporation (the “Borrower”), Sbarro Holdings, LLC, a Delaware limited
liability company (“Holdings”), the Lenders (as defined in the Credit Agreement)
party hereto and Bank of America, N.A., as Administrative Agent.

R E C I T A L S:

A.    The Lenders have extended credit to the Borrower on the terms and
conditions set forth in that certain Credit Agreement dated as of January 31,
2007, as amended or otherwise modified prior to the date hereof, by and among
the Borrower, Holdings, the Lenders, the Administrative Agent and the other
entities party thereto (the “Credit Agreement”).

B.    The Borrower has informed the Lenders that it is not in compliance with
Section 7.16 of the Credit Agreement for the four fiscal quarter period ending
January 2, 2011 (the “Existing Default”) (and the parties hereto acknowledge and
agree that the date of December 26, 2010 set forth in such Section is a mistake
and the correct date is January 2, 2011).

C.    The Lenders are not willing to waive the Event of Default that exists as a
result of the Existing Default.

D.    The Borrower has also informed the Lenders that it received a “Notice of
Default” under the Senior Notes Indenture from a holder of the Senior Notes on
December 28, 2010 with respect to the entry of the Second Lien Credit Agreement
by the Loan Parties in March 2009 (the “Indenture Default Notice”) and that the
Borrower disputes the defaults specified in the Indenture Default Notice.

E.    The Borrower has requested that the Lenders temporarily forbear from
exercising certain rights and remedies under the Loan Documents.

F.    The Borrower, Holdings, the Lenders party thereto and the Administrative
Agent have entered into that certain Forbearance Agreement dated as of
January 3, 2011 (the “First Forbearance Agreement”).

G.    In order to accommodate the Borrower’s request, during and only during the
period (the “Standstill Period”) beginning on the date of this Second
Forbearance Agreement and ending on the Standstill Termination Date (as defined
below), the Lenders are willing to temporarily forbear from exercising their
rights and remedies available solely by reason of the Existing Default or the
delivery of the Indenture Default Notice on the terms, conditions, and
provisions contained in this Second Forbearance Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

1.         Incorporation of Recitals; Defined Terms. Holdings, the Borrower and
each of the Lenders party hereto acknowledges that the Recitals set forth above
are true and correct in all material respects. The defined terms in the Recitals
set forth above are hereby incorporated into this Second Forbearance Agreement
by reference. All other capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.

2.         Confirmation by the Borrower of Loans and Letters of Credit. The
Borrower acknowledges and agrees that as of January 30, 2011, the respective
aggregate outstanding principal balances of the Loans and the aggregate face
amount of outstanding Letters of Credit were as follows:

 

Revolving Loans:

     $17,900,000.00

Term B Loans:

   $154,797,500.00

Letters of Credit:

       $3,599,909.53

The Borrower acknowledges and agrees that as of (and including) January 30,
2011: (i) the aggregate amount of accrued and unpaid interest on the Revolving
Loans and Term B Loans is $1,036,138.00, (ii) the aggregate amount of accrued
and unpaid Letter of Credit Fees, fronting fees and L/C Issuer Fees payable
pursuant to Section 2.11(b) of the Credit Agreement is $17,552.18 and (iii) the
foregoing amounts do not include other fees, expenses and other amounts which
are chargeable or otherwise reimbursable under the Credit Agreement and the
other Loan Documents. All of the foregoing amounts are the bona fide obligations
of the Borrower, and the Borrower acknowledges its obligation to pay such
amounts in accordance with the terms of the Credit Agreement and agrees that it
has no right of setoff, defenses, claims or counterclaims with respect thereto.

3.         Acknowledgment of Default. The Existing Default constitutes, as of
January 2, 2011, an Event of Default under the Credit Agreement (such Event of
Default, the “Specified Event of Default”). The Borrower acknowledges that, as a
result of the Specified Event of Default, (i) the conditions precedent to the
obligation of each Lender to make Loans to the Borrower and to the obligation of
each L/C Issuer to issue (or renew or extend the term of) any Letter of Credit
set forth in Section 4.02 of the Credit Agreement are not satisfied and (ii) the
Lenders are permitted and entitled under Section 8.02 of the Credit Agreement to
terminate the Commitments, to accelerate the Loans, to require cash collateral
for L/C Obligations, to enforce Liens granted under the Collateral Documents and
to exercise any other rights or remedies that may be available under the Loan
Documents or under applicable law. Each of Holdings and the Borrower represents
to the Administrative Agent and the Lenders that no Default or Event of Default
exists other than the Specified Event of Default. Each of Holdings and the
Borrower acknowledges that as a result of the Specified Event of Default, it is
prohibited from taking any actions that would be otherwise permitted under the
Credit Agreement that are conditioned upon no Default or Event of Default having
occurred and being continuing (or words of similar import), and agrees not to
take, and not to permit any of its respective Subsidiaries to take, any

 

-2-



--------------------------------------------------------------------------------

such actions. Furthermore (and without limiting the foregoing), each of Holdings
and the Borrower acknowledges and agrees that as a result of the Specified Event
of Default:

 

    (i)

in accordance with the definition of “Eligible Assignee” contained in
Section 1.01 of the Credit Agreement and Section 10.06(b) of the Credit
Agreement, the Borrower’s consent right in respect of certain assignments is no
longer in effect;

 

   (ii)

in accordance with clause (x) of Section 2.06(c) of the Credit Agreement, all
outstanding Loans bear interest at the Default Rate; and

 

  (iii)

in accordance with Section 2.07(d) of the Credit Agreement, the Borrower is not
entitled to convert Eurodollar Loans to, or continue any Eurodollar Loans for
additional Interest Periods as, Eurodollar Loans having an Interest Period in
excess of one month.

4.     Forbearance. Until the Standstill Termination Date (as defined below)
occurs, the Lenders will not (i) accelerate the Loans or enforce any of the
Liens granted under the Collateral Documents solely as a result of the Specified
Event of Default or the delivery of the Indenture Default Notice or
(ii) exercise any other rights or remedies under the Loan Documents available
solely by reason of the Specified Event of Default or the delivery of the
Indenture Default Notice.

5.     Certain Covenants. Each of Holdings and the Borrower hereby covenants and
agrees with the Administrative Agent and the Lenders as follows:

 

  (a)

Principal Payments. The Borrower shall continue to pay all principal on the
Loans as and when due under the Credit Agreement including, without limitation,
all scheduled payments of principal on the Term B Loans, and shall reimburse
each L/C Issuer for any L/C Disbursements as and when due under the Credit
Agreement.

 

  (b)

Interest and Fee Payments. The Borrower shall make all payments in respect of
interest, fees and other amounts due under the Loan Documents when due.

 

  (c)

Fees and Expenses. The Borrower shall pay on demand all reasonable and
documented fees and expenses (including attorneys’ and advisors’ fees) incurred
by the Administrative Agent and its counsel in connection with this Second
Forbearance Agreement, and will comply with its payment obligations pursuant to
that certain letter agreement, dated as of December 22, 2010, by and among
Conway Del Genio Gries & Co., LLC (“CDG”), Davis Polk & Wardwell LLP and the
Administrative Agent, as acknowledged by the Borrower and Holdings pursuant to
that certain letter of acknowledgement, dated as of December 22, 2010, delivered
by the Borrower and Holdings to the Administrative Agent and Davis Polk &
Wardwell LLP.

 

-3-



--------------------------------------------------------------------------------

  (d)

Capital Expenditures. The Borrower shall not permit Consolidated Capital
Expenditures for the period beginning February 1, 2011 and ending on March 2,
2011 to exceed $1,500,000.

 

  (e)

Updated 13-Week Forecast. Not later than February 7, 2011, the Borrower shall
deliver to the Administrative Agent an update to the 13-Week Forecast (as
defined in the First Forbearance Agreement) (the “Updated 13-Week Forecast”) in
form and substance reasonably satisfactory to the Administrative Agent.

 

  (f)

Additional Reporting. During the Standstill Period, the Borrower shall provide
on each Wednesday of each calendar week, (x) a report showing aggregate weekly
store sales statistics for the most recently completed calendar week with a
comparison to the corresponding week of the preceding year and (y) a report
showing, with respect to the calendar week ending 10 calendar days prior to such
Wednesday, actual cash flow for the Borrower and its Subsidiaries and a
comparison to the projected amount for such week set forth in the 13-Week
Forecast (for the period from January 31, 2011 through February 6, 2011) or the
Updated 13-Week Forecast (for the period from February 7, 2011 through the
Standstill Termination Date). For the avoidance of doubt, each calendar week
ends on Sunday.

 

  (g)

Budget. Not later than February 11, 2011, the Borrower shall deliver to the
Administrative Agent an alternative cash flow forecast containing such
information as has been agreed by Rothschild Inc. and CDG prior to the date
hereof. The Lenders party hereto agree that compliance by the Borrower with the
foregoing obligation shall satisfy the requirement set forth in Section 6.01(c)
of the Credit Agreement with respect to the current fiscal year of the Borrower.

 

  (h)

Restructuring Proposals. As soon as available but in any event not later than
February 15, 2011, the Borrower shall deliver to the Administrative Agent either
(1) a reasonably detailed summary of the agreement, if any, reached between the
majority holder of the Borrower’s Senior Notes, on the one hand, and the Second
Lien Lenders, on the other hand, with respect to the consideration (the “Junior
Debt Consideration”) to be provided to the holders of the Senior Notes and the
holders of the Second Lien Loans (collectively, the “Junior Debtholders”), and
the allocation thereof, in a potential restructuring of such Indebtedness (the
“Junior Debt Restructuring”) or (2) if no such agreement exists, a copy of the
proposal delivered by the Borrower to the Junior Debtholders in respect of the
Junior Debt Restructuring, including the Junior Debt Consideration and the
allocation thereof.

 

  (i)

Other Documents. Not later than February 22, 2011, the Borrower shall deliver to
the Administrative Agent such other documents as has been agreed by the Borrower
and the Administrative Agent prior to the date hereof.

 

-4-



--------------------------------------------------------------------------------

  (j)

Notices of Certain Payments. During the Standstill Period, the Borrower shall
provide the Administrative Agent with not less than two (2) Business Days’
advance notice of any payment to be made by the Borrower or any of its
Subsidiaries that (x) is in an amount greater than $1,000,000 and (y) is not
reflected in the 13-Week Forecast or the Updated 13-Week Forecast, as
applicable.

 

  (k)

Other Restrictions. During the Standstill Period and regardless of whether or
not any of the following would otherwise be permitted under the Credit
Agreement, neither Holdings nor the Borrower shall, nor shall they permit any
other Group Company to:

 

  (1)

directly or indirectly, redeem, purchase, prepay, retire, defease or otherwise
acquire for value, prior to scheduled maturity, scheduled repayment or scheduled
sinking fund payment, any Subordinated Indebtedness, any Indebtedness incurred
pursuant to the Senior Notes Documents or any Indebtedness incurred pursuant the
Second Lien Loan Documents;

 

  (2)

pay in cash any Management Fees (including any Financial Advisory Fees (as
defined in the Management Agreement as in effect on the date of the First
Forbearance Agreement)) or make any other cash payments to the Sponsor or any
Affiliate of the Sponsor that is not a Group Company, except for
(A) reimbursements of airline tickets and other documented out-of-pocket
expenses made pursuant to the Management Agreement as in effect on the date
hereof in an aggregate amount for all such expenses (other than airline tickets)
not to exceed $10,000, (B) payments made to or on behalf of such Persons that
are directors of the Company, solely in such capacity, that are consistent with
payments made by the Company to or on behalf of other directors, (C) payments
made to or on behalf of such Persons that are lenders under the Second Lien
Credit Agreement, solely in such capacity, in accordance with the terms of the
Second Lien Credit Agreement, including the fees, charges and disbursements of
counsel and (D) any payments in respect of goods or services provided by other
portfolio companies of the Sponsor or its Affiliates that are in the ordinary
course of business and otherwise permitted to be made under the Credit
Agreement;

 

  (3)

incur, create or assume any Indebtedness or Swap Obligations pursuant to clause
(xx) of Section 7.01 of the Credit Agreement;

 

  (4)

create, incur or assume any Lien on any property or assets pursuant to clause
(xxx) or (xxxi) of Section 7.02 of the Credit Agreement; provided, that the
Group Companies may create, incur or assume Liens pursuant to such clause
(xxxi) securing obligations or other liabilities in an aggregate amount not to
exceed $500,000;

 

-5-



--------------------------------------------------------------------------------

  (5)

enter into any transaction of merger or consolidation pursuant to clause (v) of
Section 7.04 of the Credit Agreement;

 

  (6)

declare or pay any Restricted Payments pursuant to clause (vii) or (ix) of
Section 7.07 of the Credit Agreement; or

 

  (7)

make or acquire any Investment in any Person pursuant to clause (xi)(A), (xiv),
(xv), (xxii), (xxiv) or (xxv) of Section 7.06(a) of the Credit Agreement;
provided, that (A) the Group Companies may make or acquire Investments pursuant
to such clause (xi)(A) in an aggregate amount not to exceed $250,000 and (B) the
Group Companies may make or acquire Investments pursuant to such clauses
(xv) and (xxii) in an aggregate amount (in aggregate for both such clauses
together) not to exceed $500,000.

 

  (l)

Minimum Liquidity. During the Standstill Period, Holdings and the Borrower shall
not permit the aggregate amount of unrestricted cash and Cash Equivalents of the
Loan Parties (“Liquidity”) as of the last day of any calendar week, commencing
with the calendar week ending February 13, 2011, to be less than (x) the
projected Liquidity set forth in the Updated 13-Week Forecast for the last day
of such calendar week plus (y) $2,000,000.

 

  (m)

Additional Forbearance Fees. Not later than February 9, 2011, the Borrower shall
pay to the Administrative Agent, for the ratable benefit of each Lender that
(a) has not been given the opportunity to deliver an executed counterpart of
this Second Forbearance Agreement on or prior to January 31, 2011 but
(b) delivers an executed counterpart of this Second Forbearance Agreement to the
Administrative Agent prior to 5:00 p.m. (NY time) on February 7, 2011, a
non-refundable forbearance fee in an amount equal to the product of (i) 0.25%
multiplied by (ii) the aggregate principal amount of such Lender’s Term B Loans
and Revolving Commitments as of January 31, 2011.

6.     Standstill Termination Date.     As used in this Second Forbearance
Agreement, “Standstill Termination Date” shall mean the earliest of (i) March 2,
2011, (ii) the date on which any Event of Default under the Credit Agreement
other than the Specified Event Default shall occur, (iii) the date on which any
breach by Holdings or the Borrower of any of the covenants set forth in
Section 5 of this Second Forbearance Agreement shall occur (or, in the case of
the covenants set forth in clauses (e), (f), (g), (h), (i) and (j) of such
Section 5, the date that is two calendar days following any breach thereof
unless such breach has been remedied on or prior to such date), (iv) the date on
which the holders of the Senior Notes or the trustee under the Senior Note
Indenture shall (a) accelerate obligations under the Senior Notes pursuant to
Section 6.02 of the Senior Notes Indenture or (b) exercise any available remedy
at law or in equity before a court of competent jurisdiction to collect the
payment of obligations under the Senior Notes or to enforce the performance of
any provision of the Senior Notes or the Senior Notes Indenture pursuant to
Section 6.03 of the Senior Notes Indenture and (v) the date on which the Second
Lien Lenders, the administrative agent or the collateral agent under the Second
Lien Loan Documents

 

-6-



--------------------------------------------------------------------------------

shall (a) accelerate obligations under the Senior Lien Credit Agreement pursuant
to Section 8.02(b) of the Second Lien Credit Agreement or (b) enforce any rights
and interests created and existing under the Second Lien Loan Documents pursuant
to Section 8.02(d) of the Second Lien Credit Agreement. The occurrence of the
Standstill Termination Date shall be deemed an Event of Default under the Credit
Agreement. Upon the occurrence of the Standstill Termination Date, the
Standstill Period shall automatically terminate and the Lenders shall, at any
time thereafter, be permitted and entitled under Section 8.02 of the Credit
Agreement to, among other things, terminate the Commitments, accelerate the
Loans, require cash collateral for L/C Obligations, enforce the Liens granted
under the Collateral Documents and exercise all other rights and remedies
available under the Loan Documents or applicable law.

7.     No Waiver and Reservation of Rights.     Each of Holdings and the
Borrower acknowledges and agrees, on behalf of itself and on behalf of its
respective Subsidiaries, that the Lenders are not waiving the Specified Event of
Default (or any other Default or Event of Default), but are simply agreeing to
forbear from exercising their rights with respect to the Specified Event of
Default or the delivery of the Indenture Default Notice to the extent expressly
set forth in this Second Forbearance Agreement. Without limiting the generality
of the foregoing, each of Holdings and the Borrower acknowledges and agrees that
immediately upon expiration of the Standstill Period, the Administrative Agent
and the Lenders have all of their rights and remedies with respect to the
Specified Event of Default or the delivery of the Indenture Default Notice to
the same extent, and with the same force and effect, as if the forbearance
provided for herein had not been granted. Each of Holdings and the Borrower
agrees not to assert and hereby forever waives, on behalf of itself and on
behalf of its respective Subsidiaries, any right to assert that the
Administrative Agent or the Lenders are obligated in any way to continue beyond
the Standstill Period to forbear from enforcing their rights or remedies or that
the Administrative Agent and the Lenders are not entitled to act on the
Specified Event of Default or the delivery of the Indenture Default Notice on
and after the occurrence of the Standstill Termination Date as if such Event of
Default had just occurred and the Standstill Period had never existed. Each of
Holdings and the Borrower acknowledges and agrees, on behalf of itself and on
behalf of its respective Subsidiaries, that the Lenders have made no
representations as to what actions, if any, the Lenders will take after the
Standstill Period or upon or after the occurrence of the Standstill Termination
Date, and the Lenders and the Administrative Agent do hereby specifically
reserve any and all rights, remedies, and claims they have (after giving effect
hereto) with respect to the Specified Event of Default or the delivery of the
Indenture Default Notice and each other Default or Event of Default that may
occur.

8.     Loan Documents Remain Effective.     Except as expressly set forth in
this Second Forbearance Agreement, the Loan Documents and all of the obligations
of Holdings and the Borrower thereunder, the rights and benefits of the
Administrative Agent and Lenders thereunder, and the Liens created thereby
remain in full force and effect. Without limiting the foregoing, each of
Holdings and the Borrower agrees to comply with all of the terms, conditions,
and provisions of the Loan Documents. This Second Forbearance Agreement and the
Loan Documents are intended by the Lenders party hereto as a final expression of
their agreement and are intended as a complete and exclusive statement of the
terms and conditions of that agreement.

 

-7-



--------------------------------------------------------------------------------

9.     Conditions Precedent.     The effectiveness of this Second Forbearance
Agreement and the commencement of the Standstill Period is subject to the
satisfaction of the following conditions precedent: (a) Holdings, the Borrower
and the Required Lenders shall have executed and delivered this Second
Forbearance Agreement and (b) the Administrative Agent shall have received, for
the ratable benefit of each Lender that has delivered a duly executed
counterpart of this Second Forbearance Agreement to the Administrative Agent
prior to 4:00 p.m. (NY time) on January 31, 2011, a non-refundable forbearance
fee in an amount equal to the product of (i) 0.25% multiplied by (ii) the
aggregate principal amount of such Lender’s Term B Loans and Revolving
Commitments as of January 31, 2011.

10.     Release.     In consideration of, among other things, the forbearance
provided for herein, each of Holdings and the Borrower, on behalf of itself and
its respective Subsidiaries and its and their respective successors and assigns
(the “Borrower Parties”), jointly and severally releases, acquits and forever
discharges (in each case to the extent permitted by applicable law) the
Administrative Agent and each Lender (collectively, the “Lender Parties”), and
their respective subsidiaries, parents, affiliates, partners, officers,
directors, employees, agents, attorneys, successors and assigns, both present
and former (collectively, the “Lenders’ Affiliates”) from any and all manner of
actions, causes of action, suits, debts, controversies, damages, judgments,
executions, claims (including without limitation crossclaims, counterclaims and
rights of set-off and recoupment) and demands whatsoever, whether known or
unknown, whether asserted or unasserted, in contract, tort, law or equity which
Holdings, the Borrower or any other Borrower Party has or may have against any
of the Lender Parties and/or the Lenders’ Affiliates by reason of any action,
failure to act, matter or thing whatsoever arising from or based on facts
occurring prior to the date hereof that relate to this Second Forbearance
Agreement, the Credit Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, including but not limited to any such claim or
defense to the extent that it relates to (i) the making or administration of the
Loans, including without limitation, any such claims and defenses based on
fraud, mistake, duress, usury or misrepresentation, or any other claim based on
so-called “lender liability theories”, (ii) any covenants, agreements, duties or
obligations set forth in the Loan Documents or (iii) any actions or omissions of
any of the Lender Parties and/or the Lenders’ Affiliates in connection with the
initiation or continuing exercise of any right or remedy contained in the Loan
Documents or at law or in equity with respect to the Loan Documents.

11.     Miscellaneous.     By its acceptance hereof, each of Holdings and the
Borrower hereby represents and warrants that (i) it has the necessary power and
authority to execute, deliver, and perform the undertakings contained herein,
(ii) this Second Forbearance Agreement constitutes its valid and binding
obligation, enforceable against it in accordance with its terms, (iii) as of the
date hereof, each of the Updated Organization Chart (as defined in the First
Forbearance Agreement) and the Updated Subsidiary Schedule (as defined in the
First Forbearance Agreement) is complete and correct in all material respects,
(iv) as of the date hereof, each Subsidiary of Holdings that is required under
the terms of the Credit Agreement to be a party to the Guaranty as a “Guarantor”
(as defined therein) is a party to the Guaranty as a “Guarantor” (as defined
therein) and (v) as of the date hereof, each Subsidiary of Holdings that is
required under the terms of the Credit Agreement to be a party to any of the
Collateral Documents and to grant Liens pursuant thereto has become a party to
such Collateral Documents and has granted such Liens. Any provision of this
Second Forbearance Agreement held invalid, illegal, or

 

-8-



--------------------------------------------------------------------------------

unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality, or unenforceability without
affecting the validity, legality, and enforceability of the remaining provision
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto hereby acknowledge and agree that this Second Forbearance
Agreement shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents. Unless otherwise expressly stated
herein, the provisions of this Second Forbearance Agreement shall survive the
termination of the Standstill Period. This Second Forbearance Agreement may be
executed in counterparts and by different parties on separate counterpart
signature pages, each of which constitutes an original and all of which taken
together constitute one and the same instrument. Delivery of a counterpart
hereof by facsimile transmission or by e-mail transmission of an Adobe portable
document format file (also known as a “PDF” file) shall be effective as delivery
of a manually executed counterpart hereof. This Second Forbearance Agreement
shall be governed by New York law and shall be governed and interpreted on the
same basis as the Credit Agreement.

[SIGNATURE PAGES TO FOLLOW]

 

-9-



--------------------------------------------------------------------------------

This Second Forbearance Agreement is entered into as of the date and year first
above written.

 

SBARRO, INC. By  

/s/ Nicholas McGrane

  Name  

Nicholas McGrane                        

 

Title

  Interim President and Chief Executive  

Officer

SBARRO HOLDINGS, LLC By  

/s/ Nicholas McGrane

  Name  

Nicholas McGrane

  Title   Interim President and Chief Executive  

Officer



--------------------------------------------------------------------------------

Accepted and agreed to.

 

BANK OF AMERICA, N.A., in its capacity as

    Administrative Agent and Lender

By  

/s/ Anthony D. Healey

  Name  

Anthony D. Healey

  Title  

Senior Vice President



--------------------------------------------------------------------------------

ARTUS LOAN FUND 2007-I, LTD. BABSON CLO LTD. 2003-I BABSON CLO LTD. 2004-II
BABSON CLO LTD. 2005-I BABSON CLO LTD. 2006-I BABSON CLO LTD. 2007-I LOAN
STRATEGIES FUNDING LLC SUFFIELD CLO, LIMITED By:   Babson Capital Management LLC
as Collateral Manager By  

/s/ Michael J. Fey

  Name: Michael J. Fey   Title: Director MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY MASSMUTUAL ASIA LIMITED BILL & MELINDA GATES FOUNDATION TRUST By:  
Babson Capital Management LLC as Investment Adviser By  

/s/ Michael J. Fey

  Name: Michael J. Fey   Title: Director VINACASA CLO, LTD. By:   Babson Capital
Management LLC as Collateral Servicer By  

/s/ Michael J. Fey

  Name: Michael J. Fey   Title: Director



--------------------------------------------------------------------------------

  Foothill CLO I, Ltd. By:  

The Foothill Group, Inc.,

as attorney-in-fact

  By  

/s/ Sanjay Roy

    Name: Sanjay Roy     Title: Director



--------------------------------------------------------------------------------

The Foothill Group, Inc. By  

/s/ Sanjay Roy

  Name: Sanjay Roy   Title: Director



--------------------------------------------------------------------------------

NZC GUGGENHEIM MASTER FUND LIMITED By:  

Guggenheim Investment Management, LLC, as

Manager   By   /s/ Michael Damaso                                Name  

  Michael Damaso

    Title  

  Senior Managing Director

BDIF LLC By:   Guggenheim Investment Management, LLC, as Investment Manager   By
/s/Michael Damaso                                 Name  

  Michael Damaso

    Title  

    Senior Managing Director



--------------------------------------------------------------------------------

STONE TOWER CREDIT FUNDING I LTD. BY STONE TOWER FUND MANAGEMENT LLC AS ITS
COLLATERAL MANAGER By  

/s/ Michael W. DelPercio

  Name  

Michael W. DelPercio

  Title  

Authorized Signatory



--------------------------------------------------------------------------------

XELO VII LIMITED By:   Babson Capital Management LLC as Sub- Advisor By  

/s/ Michael J. Fey

  Name: Michael J. Fey   Title: Director